Title: John Emery to Arthur Lee, 29 July 1778
From: Emery, John
To: Lee, Arthur


Sir
Bilbao 29 July 1778
I have at length got the Liberty of Cap. Allen and his Crew who are now here with some more Sailors which have been taken and sett onshore in Spain. I have a schooner here which is a remarkable fine Sailor and these people seem disposed to make a Cruize this Summer before they go home therefore I am preparing to Arm the Vessell as a Privateer. If you can send me a Commission by return of Post you will oblige me very Much as the Vessell will be ready by that time and wait only for that. There have been no Arrivals here for some months past from America consequently No News. The Schooner is Calld the Newbury John Allen Comr. mounts 8 Carriage Gunns and 8 Swivels and 30 hand. Am sir your Most Obedient Servant
Jno Emery
Arthur Lee Esqr Chaillot
 
Notation: Messrs. Franklin & Adams If there is no objection be so good as to send a Commission &c wch I will dispatch Augt. 9th. 1778 A Lee
